NUMBERS 13-16-00452-CR AND 13-16-00453-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                     EX PARTE RAUL GARZA SALAZAR


                   On Appeal from the 445th District Court
                        of Cameron County, Texas.



                       ORDER ABATING APPEALS
             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      This matter is before the Court because the clerk’s record has not been filed and

appellant’s counsel has advised this Court that appellant no longer wishes to pursue his

appeals. A motion to dismiss appeals has not been filed.

      This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

these appeals are ABATED and these causes REMANDED to the trial court. Upon

remand, the trial court shall utilize whatever means necessary to make appropriate
findings and recommendations concerning the following: (1) whether appellant can be

located; (2) whether appellant has abandoned his appeals; and (3) if any other orders are

necessary to ensure the proper and timely pursuit of appellant’s appeals.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed
the 13th day of December, 2016.




                                              2